 

Exhibit 10.46
 
Amendment to
Employment Agreement
 
This Amendment by and between First Solar, Inc. a Delaware corporation having
its principal office at 350 West Washington Street, Suite 600, Tempe, Arizona
85281 (hereinafter “Employer”) and Jens Meyerhoff (hereinafter “Employee”)
 
WITNESSETH:
 
WHEREAS, Employer and Employee are party to an Employment Agreement dated as of
December 30, 2008, as amended July 28, 2009 (the “Employment Agreement”);
WHEREAS, effective July 1, 2010, the Employer advised Employee of its desire to
employ Employee in a different role (while continuing to serve in his current
role as chief financial officer on an interim basis) and Employee expressed his
desire to be so employed;
WHEREAS, effective as of January 1, 2011, Employer named an interim chief
financial officer; and
WHEREAS, the Employer's relocation promise to Employee has expired; and
WHEREAS, the parties wish to memorialize the changes to their relationship by
amending the Employment Agreement accordingly;
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree that effective as of July 1,
2010:
 
1.    
The first two sentences of Section 1.2 of the Employment Agreement are amended
and replaced with the following:

 
Employer hereby employs Employee as its President, Utility Systems. In addition,
Employer shall continue to employ Employee as its Chief Financial Officer until
December 31, 2010. Employee hereby accepts such positions.
 
2.    
Section 1.5(b)(i) of the Employment Agreement is amended to replace the phrase
“18 months” with “twenty-four (24) months.”

 
3.    
Section 1.5(b)(iii) and 1.5(c) of the Employment Agreement are amended to
replace the phrase “eighteen (18) months” with the phrase “twenty-four (24)
months”.

 
4.    
Section 1.5(d)(ii) of the Employment Agreement is restated in its entirety to
read as follows:

 
(ii)    Other Equity Awards. In the event of (A) the termination of Employee's
employment with Employer due to Employee's death, (B) the termination of
Employee's employment with Employer due to Disability, or (C) the termination of
Employee's employment by Employer without Cause, then, except as otherwise
provided in Section 1.5(d)(i) with respect to the Initial Equity Award and
except as otherwise specifically proscribed in the Equity Award granted to
Employee on July 1, 2010, Employee shall on the date of such termination of

 

--------------------------------------------------------------------------------

 

employment immediately receive an additional twelve (12) months' vesting credit
with respect to the stock options, stock appreciation rights, restricted stock
and other equity or equity-based compensation of Employer granted to Employee in
the course of his employment with Employer (such other awards together with the
Initial Equity Award, collectively “Equity Awards”).
 
5.    
Section 1.5(e) and Exhibit E (relating to relocation to California on certain
pre-2010 employment termination) are deleted in their entirety. Section 2.1 of
the Employment Agreement is amended to replace the stated Base Salary of “three
hundred seventy six thousand two hundred dollars ($376,200) (which is reflective
of Employee's Base Salary on the date of the Employment Agreement, and which is
currently four hundred ten thousand eight hundred ten dollars ($410,810)) with
“five hundred thousand dollars ($500,000)”.

 
6.    
Section 2.2 of the Employment Agreement is amended to replace the annual bonus
eligibility from “up to seventy percent (70%)” to “a target bonus percentage of
ninety percent (90%)”.

 
Except as amended above, the Employment Agreement shall remain in full force and
effect.
 
 
IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.
 
EMPLOYER
EMPLOYEE
 
/s/ Robert Gillette
 
 
Robert Gillette
Chief Executive Officer
 
/s/ Jens Meyerhoff
 
 
Jens Meyerhoff
 
 
 
 
Date: 12-13-2010

 
 
 
Amendment to
Non-Solicitation and Non-Competition Agreement
 
This Amendment by and between First Solar, Inc. a Delaware corporation having
its principal office at 350 West Washington Street, Suite 600, Tempe, Arizona
85281 (hereinafter “Employer”) and Jens Meyerhoff (hereinafter “Employee”)
effective as of July 1, 2010.
 
WITNESSETH:
 
WHEREAS, Employer and Employee are party to a Non-Solicitation and
Non-Competition Agreement entered into October 31, 2006 (the “Non-Competition
Agreement”);
WHEREAS, the parties have entered into an amendment to the employment agreement
between Employee and Employer (the “Employment Agreement) to reflect Employee's
assumption of the role of President, Utility Systems Business effective July 1,
2010;
WHEREAS, the restricted period in the Non-Competition Agreement is intended to
track the

 

--------------------------------------------------------------------------------

 

severance salary continuation period in the Employment Agreement; and
WHEREAS, the severance salary continuation in the Employment Agreement has been
increased from 18 months to 24 months;
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree that:
 
1.    
Section 1 of the Non-Competition Agreement is amended to replace the phrase
“eighteen months” with the phrase “twenty-four months”.

 
2.    
Except as amended above, the Non-Competition Agreement shall remain in full
force and effect.

 
 
IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.
 
EMPLOYER
EMPLOYEE
 
 
/s/ Robert Gillette
 
Rob Gillette
Chief Executive Officer
 
 
/s/ Jens Meyerhoff
 
Jens Meyerhoff
 
 
 
Date: 12-13-2010

 
 

 